Citation Nr: 0739967	
Decision Date: 12/19/07    Archive Date: 12/26/07

DOCKET NO.  07-16 305	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1. Entitlement to service connection for the cause of the 
veteran's death.

2. Entitlement to Dependency and Indemnity Compensation (DIC) 
under 38 U.S.C. § 1318.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Andrew Mack, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1968 to 
January 1970, and from March 1970 to June 1974.  The 
appellant is the veteran's widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2006 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina that denied the appellant's claim 
of entitlement to service connection for the cause of the 
veteran's death and entitlement to DIC under 38 U.S.C. 
§ 1318.  The appellant perfected a timely appeal of this 
determination to the Board.

In a September 2007 written statement, the appellant's 
representative indicated that the appellant wished to claim 
an increase in her death pension benefits on the basis that 
she was so disabled that she was unable to perform the tasks 
of everyday living or to protect herself from the hazards of 
everyday living.  She also submitted evidence pertinent to 
this claim.  The RO has not yet addressed this issue.  
Therefore, the matter is referred to the RO for appropriate 
action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The instant case must be remanded for proper notice under 
Veterans Claims Assistance Act of 2000 (VCAA) 38 U.S.C.A. 
§§ 5103, 5103A (West 2002), implemented at 38 C.F.R. § 3.159 
(2007).

The Court of Appeals of Veteran's Claims (Court) has held 
that in the context of a claim for DIC benefits, section 
5103(a) notice must include (1) a statement of the 
conditions, if any, for which a veteran was service connected 
at the time of his or death; (2) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet service 
connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-353 
(2007).

In the instant case, the appellant was sent a notice letter 
with respect to her DIC claim in July 2006, but such notice 
did not comply with the Court's requirements above.  Thus, 
the instant case must be remanded for proper notice on a DIC 
claim under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).


Accordingly, the case is REMANDED for the following action:

1.	Please send the veteran a VCAA notice 
under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) that includes the 
following: (1) a statement of the 
conditions, if any, for which a veteran 
was service connected at the time of 
his or death; (2) an explanation of the 
evidence and information required to 
substantiate a DIC claim based on a 
previously service-connected condition; 
and (3) an explanation of the evidence 
and information required to 
substantiate a DIC claim based on a 
condition not yet service connected.

2.	After undertaking any additional 
development deemed appropriate, the RO 
should review the entire evidentiary 
record and readjudicate the issues on 
appeal.  If any remaining benefit 
sought is not granted to the veteran's 
satisfaction, the RO should issue an 
appropriate supplemental statement of 
the case.  The requisite period of time 
for a response should be afforded.  
Thereafter, the case should be returned 
to the Board for further appellate 
review, if otherwise in order.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

